Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on August 31, 2022 has been entered.
Reasons for Allowance
1.	Claims 1, 3-8 and 10 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: in the context of the specification and the drawings as seen in Pub. No. US 20220135175 (Pub.’175) of this application, representative claim 1 is allowed due to, inter alia, the following limitations.  Please see Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.
a seat (2) including a first portion (201), a second portion (202) and a third portion (203), the third portion (203) including a receiving hole (21), the body (1) partially located in the receiving hole (21), the receiving hole (21) including an inner surface (22, FIG. 4, Pub.’175 ¶ 17 et seq.) which is engaged with the outer surface (11) of the body (1) so that the body (1) is not rotated relative to the receiving hole (21), the first portion (201) adapted to be connected with a handlebar (not shown, Pub.’175 ¶ 17), multiple ridges (23, FIG. 4, Pub.’175 ¶ 20) extending from the inner surface (22) of the receiving hole (21) of the seat (2), the ridges (23) engaged with the grooves (13) of the body (1), a brake lever (4) pivotably connected to the second portion (202) so as to operate the piston (10) in the first passage of the body (1), and

a pin (3, FIG. 3) extending through the ridges (23) of third portion (203) of the seat (2) and the grooves (13) of the body (1) to prevent the body (1) from dropping from the receiving hole (21) axially. (Reference characters, figures, specification paragraphs and emphases added).

None of the references cited in the record, either alone or in combination, teaches or suggests all of the structural and functional limitations required in claim 1.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the person having ordinary skill in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kuo (TW M542602 U) teaches a seat 1 (Translation (Tr.), see Mode for Invention at p. 2) including first, second and third portions (FIG. 1) and a receiving hole (at 11 in FIG. 1); and a brake lever 3 pivotally connected to the second portion.  Tr. claims 1-8. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached from Monday to Friday, 9:00 AM EST -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656